Citation Nr: 0631456	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Cleveland, Ohio. The RO, in pertinent part, denied 
entitlement to service connection for arthritis of the left 
knee.  The Board remanded this claim in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

In January 2005, a video conference hearing was held before a 
Veterans Law Judge (VLJ) who is presently no longer employed 
by the Board.  Pursuant to 38 C.F.R. § 20.707 (2006), the VLJ 
who conducts a hearing shall participate in making the final 
determination of the claim. In August 2006, the Board advised 
the veteran by letter that he was entitled to have another 
hearing before the Board, if he so desired. The veteran 
responded in September 2006, informing the Board of his 
desire to be afforded a new video conference hearing. 
Accordingly, the RO should undertake appropriate action to 
schedule the veteran for a video conference hearing.

Accordingly, this case is REMANDED for the following 
development:

The appellant should be scheduled for a 
video conference hearing at the RO. All 
correspondence pertaining to this matter 
should be associated with the claim 
folder. Thereafter, the RO should take 
any appropriate action.


The purpose of this remand is to satisfy due process 
considerations. The Board intimates no opinion as to the 
ultimate outcome of this case. The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded. Kutscherousky v. West, 12 Vet. App. 
369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

